                                            Case 4:21-cv-01338-HSG Document 29 Filed 06/11/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAKE JORDAN,                                     Case No. 21-cv-01338-HSG
                                   8                     Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                            REMAND AND DENYING MOTION
                                   9              v.                                        TO DISMISS
                                  10       VICEROY HOTEL MANAGEMENT,                        Re: Dkt. Nos. 13, 14
                                           LLC, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Jake Jordan brought suit against Defendants Viceroy Hotel Management, LLC,

                                  14   Viceroy Hotels, LLC, and VHG Beverly Hills, LLC (collectively “Defendants”) in San Francisco

                                  15   County Superior Court. Dkt. No. 1-2 (“Compl.”). Plaintiff alleges violations of the Fair Credit

                                  16   Reporting Act (“FCRA”). Id. at ¶¶ 26–60. Defendants removed the action to federal court based

                                  17   on federal question jurisdiction. See Dkt. No. 1. Pending before the Court are Plaintiff’s motion

                                  18   to remand, see Dkt. Nos. 13 (“Mot.”), (“Opp.”), (“Reply”), and Defendants’ amended motion to

                                  19   dismiss, see Dkt. Nos. 14, 20, 25. After carefully considering the parties’ arguments, the Court

                                  20   GRANTS Plaintiff’s motion to remand and DENIES Defendants’ motion to dismiss as moot.1

                                  21       I.   LEGAL STANDARD
                                  22            A defendant may remove any civil action to federal court where the district court would
                                  23   have original jurisdiction over the action. 28 U.S.C. § 1441; see also Caterpillar, Inc. v. Williams,
                                  24   482 U.S. 386, 392 (1987). To do so, a party seeking removal must file a notice of removal within
                                  25   30 days of receiving the initial pleading or within 30 days of receiving “an amended pleading,
                                  26   motion, order or other paper from which it may first be ascertained that the case is one which is or
                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                          Case 4:21-cv-01338-HSG Document 29 Filed 06/11/21 Page 2 of 4




                                   1   has become removable.” 28 U.S.C. § 1446(b)(1), (b)(3). The notice must contain a “short and
                                   2   plain statement of the grounds for removal.” Id. § 1446(a); see also Ibarra v. Manheim Invs., Inc.,
                                   3   775 F.3d 1193, 1197 (9th Cir. 2015).
                                   4           The removing party bears the burden of establishing removal jurisdiction. Abrego Abrego
                                   5   v. The Dow Chem. Co., 443 F.3d 676, 683–85 (9th Cir. 2006); see also Gaus v. Miles, Inc., 980
                                   6   F.2d 564, 566 (9th Cir. 1992) (noting that there is a “ ‘strong presumption’ against removal
                                   7   jurisdiction,” and the removing party “always has the burden of establishing that removal is
                                   8   proper”). A plaintiff may seek to remand a case to the state court from which it was removed if
                                   9   the district court lacks jurisdiction or if there was a defect in the removal procedure. 28 U.S.C.
                                  10   § 1447(c). “[F]ederal jurisdiction must be rejected if there is any doubt as to the right of removal
                                  11   in the first instance.” Gaus, 980 F.2d at 566.
                                  12    II.    DISCUSSION
Northern District of California
 United States District Court




                                  13           Plaintiff argues that the Court lacks jurisdiction because he alleges only procedural

                                  14   violations of the FCRA and does not assert that he suffered any concrete injury as required to

                                  15   establish Article III standing. See Mot. at 3–6; Reply at 3–8. Before filing its amended motion to

                                  16   dismiss, Defendants initially moved to dismiss on the ground that Plaintiff lacked standing,

                                  17   contending that Plaintiff “allege[d] bare procedural violations” and alleged no “facts to

                                  18   demonstrate the existence of his concrete and particularized injury, let alone how the injury

                                  19   affected him in a personal and individual way.” Dkt. No. 6-1 at 8. Reversing course entirely,

                                  20   Defendants now argue that “Plaintiff plead sufficient facts” to make “an injury-in-fact at least

                                  21   plausible.” Opp. at 2.

                                  22           Article III of the Constitution limits federal jurisdiction to “cases and controversies.” See

                                  23   Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560 (1992). Standing is an essential element for a court

                                  24   to have federal subject matter jurisdiction over a “case or controversy.” Id. To establish Article

                                  25   III standing, a plaintiff must have: “(1) suffered an injury in fact, (2) that is fairly traceable to the

                                  26   challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

                                  27   decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “To establish injury in fact, a

                                  28   plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’ that is
                                                                                           2
                                             Case 4:21-cv-01338-HSG Document 29 Filed 06/11/21 Page 3 of 4




                                   1   ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’ ” Id. at

                                   2   1548 (quoting Lujan, 504 U.S. at 560). Although one of the FCRA’s purposes is to “decrease

                                   3   th[e] risk” of reporting false information, “a violation of one of the FCRA’s procedural

                                   4   requirements may result in no harm.” Id. at 1550. Generally, a plaintiff cannot satisfy the injury

                                   5   in fact requirement with a bare allegation of a procedural violation of the FCRA. See id. at 1549–

                                   6   50.

                                   7            The Court finds that Plaintiff has not alleged any concrete injury. Plaintiff alleges that

                                   8   Defendants violated the FCRA by failing to provide (1) proper disclosure in violation of

                                   9   § 1681b(b)(2)(A); and (2) a summary of rights notice in violation of §§ 1681d(a)(1) and 1681g(c).

                                  10   Compl. at ¶¶ 26–60. Defendants contend that Plaintiff plausibly alleges an “informational injury”

                                  11   based on the failure to provide proper disclosures, and points to references to the invasion of

                                  12   “privacy and statutory rights.” See, e.g., Compl. at ¶¶ 44, 58. This Court, among others, has
Northern District of California
 United States District Court




                                  13   found “such unexplained passing references insufficient to serve as the sort of concrete and

                                  14   particularized harm necessary for Article III standing.” See, e.g., Mansapit v. Deluxe Corp., No.

                                  15   19-CV-00790-HSG, 2019 WL 2423423, at *1 (N.D. Cal. June 10, 2019).

                                  16            Defendants rely heavily on Syed v. M-I, LLC, 853 F.3d 492 (9th Cir. 2017), to argue that

                                  17   the alleged violations support a plausible concrete injury to Plaintiff’s right to privacy and

                                  18   information. Opp. at 10–11. But unlike Plaintiff, the Syed plaintiff alleged that he “discovered

                                  19   [defendant’s] violation(s) within the last two years when he obtained and reviewed his personnel

                                  20   file from [defendant] and discovered that [defendant] had procured and/or caused to be procured a

                                  21   ‘consumer report’ regarding him for employment purposes based on the illegal disclosure and

                                  22   authorization form.” Syed, 853 F.3d at 499. The Syed court found this allegation “sufficient to

                                  23   infer that [plaintiff] was deprived of the right to information and the right to privacy guaranteed by

                                  24   Section 1681b(b)(2)(A)(I)–(ii) because it indicates that [plaintiff] was not aware that he was

                                  25   signing a waiver authorizing the credit check when he signed it.” Id. It held that it could “fairly

                                  26   infer that [plaintiff] was confused by the inclusion of the liability waiver with the disclosure and

                                  27   would not have signed it had it contained a sufficiently clear disclosure.” Id. at 499–500.

                                  28            Here, Plaintiff makes no similar allegations that would allow the Court to reasonably infer
                                                                                          3
                                          Case 4:21-cv-01338-HSG Document 29 Filed 06/11/21 Page 4 of 4




                                   1   Plaintiff was confused. See Goto v. Whelan Sec. of California, Inc., No. 20-CV-01114-HSG, 2020

                                   2   WL 4590596, at *3 (N.D. Cal. Aug. 11, 2020) (distinguishing Syed because the plaintiff made no

                                   3   allegations of confusion or “anything about his state of mind at all”). Plaintiff also makes no

                                   4   allegations of late discovery, error, or other harm from the alleged violations which might give rise

                                   5   to standing. See Mansapit, 2019 WL 2423423, at *1. And the Court does not change its

                                   6   conclusion based on Defendants’ reliance on Plaintiff’s general request for various forms of relief.

                                   7   See Compl. at 12 (“Prayer for Relief”). The complaint effectively limits its allegations to the

                                   8   facial legality of the required disclosure and summary of rights employers are required to provide

                                   9   in the application process. Because Plaintiff alleges procedural violations that resulted in no

                                  10   concrete harm, he does not have Article III standing and the Court lacks jurisdiction over his

                                  11   claims.

                                  12             Lastly, Defendants contend that remand would be futile because Plaintiff’s claims are
Northern District of California
 United States District Court




                                  13   time-barred. Opp. at 11. Defendants rely on Bell v. City of Kellogg, 922 F.2d 1418 (9th Cir.

                                  14   1991), for the proposition that the Court may dismiss a removed case without remanding it back to

                                  15   state court if remand would be “futile.” Importantly, “the Bell rule has been questioned, and may

                                  16   no longer be good law.” Polo v. Innoventions Int’l, LLC, 833 F.3d 1193, 1197 (9th Cir. 2016).

                                  17   And in any event, the Court cannot say that there is an “‘absolute certainty’ that a state court

                                  18   would ‘simply dismiss[ ] the action on remand.’ ” Id. (citation omitted). Accordingly, the Court

                                  19   GRANTS Plaintiff’s motion to remand.

                                  20   III.      CONCLUSION
                                  21          Because the Court lacks jurisdiction, the Court GRANTS Plaintiff’s motion to remand and

                                  22   DENIES Defendants’ motion to dismiss as moot. The Clerk is DIRECTED to remand this case

                                  23   to the San Francisco County Superior Court and close the file.

                                  24

                                  25             IT IS SO ORDERED.

                                  26   Dated: 6/11/2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
                                                                                         4
